KAROHL, Judge.
This appeal involves only the validity of that part of petitioner’s sentences on two felony charges assessing $26.00 against defendant under the Crime Victims’ Compensation Act, § 595.045, RSMo.Supp.1983. Concurrent five year terms of imprisonment for burglary second degree and stealing are not challenged.
The crimes occurred on May 20, 1980. Petitioner-appellant pleaded guilty to both charges on December 3, 1981. He was sentenced on February 3, 1983.
*426We agree with appellant that the provisions of § 595.045, RSMo.Supp.1983, are inapplicable. That section was made effective October 1, 1981. The Act represents a substantive additional punishment by judgment. It may not be applied ex post facto to crimes committed prior to October 1, 1981. U.S. Const. Art. I, § 10, Clause 1; Art. I, § 13, Mo. Const. (1945).
With laudable candor, the state has acknowledged appellant’s right to relief. The sentence was in excess of the maximum authorized by law. Rule 27.26. The court erred in dismissing petitioner’s pro se motion.
We remand to the trial court with directions that the $26.00 assessment be withdrawn from the judgment and sentence.
PUDLOWSKI, P.J., and GAERTNER, J., concur.